On order of the Court, the motion to amend claims is GRANTED. The application for leave to appeal the January 25, 2019 order of the Court of Appeals is considered. Pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration, as on leave granted, of whether the Emmet Circuit Court erred by assigning 10 points to Offense Variable (OV) 14. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining question presented should be reviewed by this Court.